Citation Nr: 1029146	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder, to include mesothelioma and/or emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1958 to May 1962.  

This matter is on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A chronic pulmonary disorder, including mesothelioma and 
emphysema, was not manifest during service; pulmonary pathology 
was not identified until 2001.  

2.  The current chronic pulmonary disorder is unrelated to 
service.  


CONCLUSION OF LAW

A chronic pulmonary disorder, including mesothelioma and 
emphysema, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a pulmonary 
disability, to include mesothelioma.  He served on active duty in 
the Navy.  He contends that he was exposed to asbestos while 
working as an electrician in the ship's engine room, which caused 
his current chronic pulmonary disorder, claimed as mesothelioma.  

VA has issued a circular on asbestos-related diseases.  See DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular).  The DVB Circular provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1MR (M21-
1MR), Part VI, para. 7.21.  

The guidelines note that the latency period for asbestos-related 
diseases varies from 10 to 45 years between first exposure and 
development of the disease.  Also of significance is that an 
asbestos-related disease can develop from brief exposure to 
asbestos or from being a bystander.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  

Asbestos fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  See M21-1MR, 
Part VI, para 7.21(a)(1).  These provisions are not substantive, 
but must be considered by the Board in adjudicating asbestos-
related claims.  See VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 
33,422 (2000).  

Under relevant laws and regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Although the Veteran filed a claim for asbestos-related 
mesothelioma in March 2005, he was diagnosed with emphysema in 
August 2005.  Since veterans are not medical experts, the Board 
does not require specificity when a veteran attempts to receive 
compensation.  See Ingram v. Nicholson, 21 Vet. App. 232, 256 
(2007).  The Board determines that the Veteran was attempting to 
obtain service connection for any chronic pulmonary disorder, not 
just mesothelioma.  Therefore, the Board will determine whether 
his current emphysema is service connected, although he filed a 
claim for service connection for mesothelioma.  

Service treatment records reflect that the Veteran was treated in 
February 1958 and February 1959 after he complained of a cough.  
There are no medical opinions as to etiology or diagnosis 
accompanying the February 1958 record, only a discussion of 
treatment.  The February 1959 record states that his lungs were 
moist and had rales or rhonchi, or crackling.  The record also 
states the treatment given.  

There is no further complaint of pulmonary or respiratory 
problems in the service treatment records.  The Veteran had 
negative chest X-rays in January 1958, July 1959, July 1960, 
October 1961, and May 1962.  At the time of service separation in 
May 1962, his lungs and chest were noted as normal.  Therefore, 
service records do not show chronic residuals associated with a 
pulmonary disorder at the time of discharge.  

Next, post-service evidence does not reflect pulmonary 
symptomatology for many years after service discharge.  
Specifically, the Veteran's chest was examined by a radiologist 
in November 2001 in connection with his employment at a railroad.  
It is not clear from the medical record whether he complained of 
any pulmonary symptoms.  However, if he did complain of symptoms, 
this is the first recorded symptomatology related to a chronic 
pulmonary disorder, coming nearly 40 years after discharge.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en 
banc) (the Board may consider in its assessment of a service 
connection claim the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue).

The Board notes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
the Veteran does not assert a continuity of symptoms; rather, in 
his lay statements he claims a relationship between a current 
respiratory disorder and asbestos exposure in service.  
Therefore, the absence of any medical or lay evidence of 
continuity of symptomatology weigh against the grant of service 
connection on the basis of continuity of symptomatology.

Next, service connection may be granted when the evidence 
establishes a nexus between active duty service and current 
complaints.  In this case, the Board finds that the weight of the 
competent evidence is against such a nexus, for the following 
reasons.
 
The evidence regarding nexus includes the August 2005 VA 
examination, Dr. Levine's November 2001 chest X-ray report, and 
the Veteran's statements.  On the August 2005 VA examination, the 
Veteran reported that he was exposed to asbestos while in the 
Navy and that a chest examination revealed pleural thickening.  
He stated that he had never seen a doctor for the pleural 
thickening.  He denied coughing blood or sputum, anorexia, 
inhaler or supplement oxygen use, or periods of incapacitation.  
He stated that he did have occasional shortness of breath with 
exertion.  Finally, he stated that he was a smoker.  

After a physical examination, the examiner diagnosed emphysema.  
The examiner opined that the emphysema was most likely caused by 
the Veteran's smoking.  The examiner noted that the Veteran had 
been exposed to both asbestos and smoking, that there was no 
evidence of mesothelioma, and that recurrent chest X-rays showed 
no evidence of pleural thickening.  He concluded that the 
Veteran's emphysema was most likely caused by or a result of the 
Veteran's smoking.

The Board finds that the examination was adequate for evaluation 
purposes and that the examiner's opinion is entitled to 
substantial probative weight.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran, conducted a 
physical examination, and explained the reasons for his 
conclusion based on an accurate characterization of the evidence.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

Dr. Levine's November 2001 chest X-ray report noted that there 
was pleural thickening observed bilaterally consistent with 
previous asbestos exposure indicating asbestos-related disease.  
Dr. Levine repeated this conclusion in the summary section of the 
report.  Dr. Levine's opinion is of slight probative value 
because he did not explain the reason for his conclusion that the 
pleural thickening was consistent with prior asbestos exposure 
and therefore indicated asbestos related disease.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  The August 2005 VA examiner's 
opinion is entitled to greater weight than Dr. Levine's November 
2001 chest X-ray report for several reasons.  First, as noted, 
the August 2005 VA examiner explained the reasons for his 
conclusion while Dr. Levine did not.  Moreover, the VA examiner 
considered both asbestos exposure and the Veteran's smoking as a 
possible cause of the current respiratory disorder while Dr. 
Levine did not consider the Veteran's smoking.  In addition, the 
VA examiner's conclusion is supported by the other evidence of 
record, including Dr. Stankiweicz's March 2003 chest X-ray 
report, which found no evidence of infiltrative pulmonary 
pathology or cardiac enlargement, normal pulmonary vasculature, 
and contained an impression of, "Normal examination of the 
chest."

The Board has also considered the Veteran's lay statements.  The 
Veteran is competent to testify as to his observations, and this 
testimony must be weighed against the other evidence of record.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  In addition, lay witnesses may, in some circumstances, 
opine on questions of diagnosis and etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was required 
to establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  Here, however, the question of whether 
a current respiratory disorder is related to asbestos exposure is 
more akin to types of questions that the Court has found are not 
matters as to which a layperson may render a competent opinion.  
Compare Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is 
generally the province of medical professionals to diagnose or 
label a mental condition, not the claimant") and Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness 
capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 
Vet. App. 303, 308-309 (2007) (lay testimony is competent to 
establish the presence of varicose veins).  See also Jandreau, 
492 F.3d at 1377, n.4 ("sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer").  To the extent that the Veteran is competent 
to testify as to the etiology of a current respiratory disorder, 
his generalized lay testimony, even when combined with Dr. 
Levine's November 2001 chest X-ray report, is outweighed by the 
more specific and reasoned opinion of the August 2005 VA 
examiner.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for a chronic pulmonary 
disorder, to include mesothelioma and/or emphysema.  The benefit-
of-the-doubt doctrine is therefore not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert, 1 Vet. App. at 57.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, in April 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

For the following reasons, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained 
service treatment records, service personnel records, and all 
identified post service treatment records.  Moreover, an August 
2005 VA examination was provided which included a specific 
opinion pertinent to the issue on appeal.  For the reasons above, 
that examination report, including the opinion, was adequate.

Therefore, the available records and evidence have been obtained 
in order to make an adequate determination as to this claim.  
Significantly, neither the Veteran nor his representative had 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.


ORDER

Service connection for a chronic pulmonary disorder, to include 
mesothelioma and/or emphysema, is denied.  




____________________________________________
J. HAGER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


